As stated in the case of State v. Clayton (Utah)15 P.2d 1057, just decided, Heal and Clayton by information were jointly charged with the offense of embezzlement. They were tried separately. Both were convicted and appealed. Both cases were presented in separate records and were heard and submitted at the same time. On examination of the record in the Heal Case, we find no substantial difference between the two cases, though in minor details *Page 587 
it was claimed there was some difference. Both defendants were tried on the same information, the same rulings made and the same charge given in both cases, and in the main the same assignments including the assignment as to sufficiency of the information and of the evidence to support the verdict.
So, for the reasons stated in the Clayton Case, the judgment in this case is likewise reversed, and the case remanded for a new trial.
EPHRAIM HANSON, J., concurs.